MOTION FOR REHEARING
WOODLEY, Judge.
Rehearing denied.
The majority overrule the state’s motion for rehearing without written opinion, thereby declaring the law of this state to be that a witness who appears before a legislative committee in obedience to subpeona, takes the oath which the chairman of the committee is authorized by statute to administer; is interrogated by the committee, testifies and deliberately gives false answers to proper questions pertinent to the matter under inquiry by the committee, is not guilty of perjury because the oath administered was not required by law, and was not necessary for the ends of public justice.
No authority is cited and I know of none which supports the conclusion that it is not necessary for the ends of public justice that a witness who is required by statute to appear and answer questions propounded to him by a committee of the legislature be sworn to tell the truth.
The holding that the giving of false answers under oath to questions propounded by a legislative committee constitutes the oifense of false swearing is also not supported by any authority and is contrary to Art. 310 P.C. defining false swearing, construed in connection with Art. 5429a V.C.S.
*369The effect of the decision will leave the law of this state in this condition.
A committee of the legislature or of either the House or Senate may summon a witness “to give testimony” before it upon a matter under inquiry. If the witness “makes default” he is subject to fine and imprisonment. If he appears, the chairman is authorized by law to administer to him the oath as a witness. If he “refuses to answer any question pertinent to the question under inquiry” he may be fined and imprisoned in jail.
Being required under penalty of a fine and jail term to obey the summons as a witness “to give testimony” he is not privileged to refuse to testify, though his testimony may “tend to disgrace him or otherwise render him infamous.” If he is required to testify over such an objection, the statute grants him immunity.
The witness may, however, under the majority opinion herein, with impunity, give false answers to the questions he is required under penalty of law to answer and the giving of such answers deliberately false cannot be punished under the perjury statute or under Art. 5429a V.C.S.
It is inconceivable to me that the majority could say that one summoned “to give testimony” will be heard to say that the oath lawfully administered to him as a witness is not an oath “required by law.”
More shocking is the holding of the majority, upon which future prosecutions may rest, that false answers under oath to questions the witness is required to answer under penalty of being fined and imprisoned, may be prosecuted under Art. 310 P. C. as a “false statement by a voluntary declaration or affidavit, which is not required by law.”
It is clear that such a declaration or answer is required by law, and is under oath, and the state could not hope to prove that such false answer was not required by law.
The state’s motion and brief, the amicus curiae brief of the prosecuting attorney in another part of the state, point out the errors in the majority holding. The state’s motion for rehearing should be granted.